Title: To Thomas Jefferson from George Washington, 2 June 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon 2d. June 1784.

It was not until I had arrived at Annapolis, on my way home, that I heard of Colo. Humphrys’s appointment as Secretary to the Commissioners for forming Commercial Treaties in Europe. Permit me now Sir, to recommend him to your countenance and friendship, which I would not do, did I not think him deserving of both. In him you will find a good scholar, natural and acquired  abilities, great integrity, and more than a common share of prudence. I am certain he will abate no confidence which may be reposed in him, that he will attempt to discharge the duties of his office faithfully, and will make grateful returns for your Civilities. I sincerely wish you a pleasant voyage, the perfect accomplishment of your Mission, and in due time, that you may be restored to your friends in this Country; being with great attachment Dr Sir, Yr. Most Obed. and Affecte. Hble Servt.,

Go. Washington

